Citation Nr: 1022684	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-28 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema, status post lung 
transplant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which 
denied a claim for service connection for a lung transplant 
due to COPD and emphysema (claimed as pulmonary condition due 
to lung transplant).  This issue was remanded by the Board in 
May 2009 for further development.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the claims file contains a December 2007 
statement of the case (SOC) with regard to the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  However, as the 
Veteran did not submit a timely substantive VA Form 9 Appeal 
with regard to this issue, this issue is not currently on 
appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
COPD and emphysema, status post lung transplant.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

The Board notes that this issue was remanded in May 2009 in 
order to attempt to locate VA chest x-ray films from December 
1987.  A September 2009 response from the James A. Haley 
Veterans' Hospital in Tampa, Florida, reflects that the chest 
x-rays films from December 1987 are no longer available.  In 
March 2010, the Veteran submitted a statement indicating that 
the chest x-rays performed by VA in 1987 were conducted at 
Bay Pines VA Medical Center (VAMC), not the James Haley 
facility.

It is unclear from the September 2009 VA response whether 
these chest x-ray films are completely unavailable from any 
facility or whether they are simply unavailable at the James 
A. Haley Veterans' Hospital in Tampa, Florida.  As such, in 
light of the Veteran's March 2010 assertion regarding the 
possible location of these records, this issue must 
regrettably be remanded once again in order to attempt to 
locate chest x-ray films from December 1987 at the Bay Pines 
VA Healthcare System facility. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request the Veteran's 
December 1987 chest x-ray films from the 
Bay Pines VA Healthcare System facility.  
All efforts made to locate these records 
should be documented in the claims 
folder, and the Veteran should be 
notified of all steps taken to obtain 
these records and of any responses that 
are received.  If these records are found 
to be unavailable, this should be noted 
and explained in the claims file.

2.	If, and only if, the x-ray films are 
obtained, the Veteran should be scheduled 
for another VA examination to determine 
the etiology of his COPD/emphysema.  The 
claims folders and the December 1987 
chest x-ray films must be thoroughly 
reviewed by the examiner in connection 
with the examination.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.

The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent probability or more) that the 
Veteran's COPD/emphysema had its onset in 
service, or is otherwise related to the 
Veteran's military service.  This opinion 
should include a thorough interpretation 
and discussion of the December 1987 x-ray 
films.  Any opinion expressed must be 
accompanied by a complete rationale.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


